Title: Memorandum List of Tithables and Taxable Land and Property, 17 June 1764
From: Washington, George
To: 

 

[c.17 June 1764]

A List of Tythables in Truro Parish—Fairfax County—also of Wheel Carriages—given in June 17th 1764.
George Washington
Walter Magowan, Thomas Bishop, Robt Haims, Mathis Seale. Ho. Servts: Breachy, Jack, Schomberg, Doll, Jenny, Betty, Sarah, Kate, Betty, Sall, Moll. Tradesmen: Tur[ne]r Crump, Will, Michael, Morris, George, Sam, Tom, Ned, Jupiter, Peter, Nat, George. Home Plantn: Thos Nicholas, Jack, Jack, Lewis, Ben, Ned, Davy, Robin, Charles, Sarah, Judy. Muddy hole: John Alton, Grig, Will, Sam, Kate, Phillis, Hannah, Phœbe. Doeg Run: Jas Devenport, Peros, Will, London, Stafford, Essex, Orford, Betty, Sue, Flora, Lucy, Jone, Moll. River Side: Jno. Chowning, Tom, Ben, Natt, George, Robin, Ruth, Peg, Murria, Flora, Doll. Creek Qr: Josiah Cook, Matt, Cupid, Will, Kitty. In all—76.
A List of Lands—given in according to Act of Assembly in the counties where they lye.


Fairfax County
5118 Acres


Frederick
2498


King George
1250


Loudoun
 275


Hampshire
 240



9381 Total


1 Chariot



